Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ward (US 2016/0377323) in view of Skutt et al. (US 5477029) or Vandrak et al. (US 2011/0265779A1).
 	Ward discloses in reference to claim:
20. (New) A water heater appliance defining a vertical direction and a horizontal direction, the water heater appliance comprising:
a casing 102;a tank 104 positioned within the casing and defining a chamber for heating water; a heating source 106 in thermal communication with the tank for selectively heating water within the chamber; and a control panel  assembly 124, the control panel assembly comprising: a frame mounted to the casing (see Figure 1 above annotation A) ; and a control panel rotatably coupled with the frame between a closed position and an open position, the control panel being rotatable about a hinge axis that extends along the horizontal direction.

    PNG
    media_image1.png
    1381
    966
    media_image1.png
    Greyscale


Ward does not explicitly discuss a control panel rotatably coupled with the frame between a closed position and an open position the control panel being rotatable about a hinge axis that extends along the horizontal direction.
The Supreme Court in KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham. The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. 

  EXEMPLARY RATIONALES
Exemplary rationales that may support a conclusion of obviousness include:

(A) Combining prior art elements according to known methods to yield predictable results; 
(B) Simple substitution of one known element for another to obtain predictable results; 
(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
(E) “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; 
(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.
Skutt  and Vandrak disclose a control panel assembly rotatably coupled (hinged) with the frame between a closed position and an open position on a heating appliance.  Skutt  further discloses since maintenance usually includes accessing the wires connected to the heater and the outputs from the controller providing such a hinged control panel facilitates maintenance.  Vandrak discloses that the control panel 6 may be secured to the support 5 by any type of fastener that permits adjustment of the adjustable panel 6 to allow access into the interior chamber 21 chosen with sound judgment by a person of ordinary skill in the art.  Noting that Vandrak contemplates examples of such fasteners include a hinge, locking screw, latch, sliding mechanism, and the like, one of skill in the art would find it obvious to 
21.  (New) The water heater appliance of claim 20, wherein the control panel is oriented lengthwise along the vertical direction in the closed position and oriented lengthwise along the horizontal direction in the open position.  Note one of skill in the art would find it obvious to modify the control panel of Ward in light of Skutt and Vandrak to arrive at the claimed configuration using the mechanical stops as taught. 

22. (New) The water heater appliance of claim 20, wherein the control panel comprises one or more mechanical stops for limiting rotation of the control panel about the hinge axis to about ninety degrees (90°).  Skutt likewise discloses a mechanical means (wire 20 length and bumper 27 with wire 59) for limiting rotation of the control panel to approximately 90 degrees.   One of skill would find the modification of Ward with the disclosed rotation limitation to be obvious in view of Skutt and Vandrak as discussed above. 
 

 Allowable Subject Matter
Claims 1-4, 6-18  are allowed. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment (new claims) necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  



Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOR S CAMPBELL whose telephone number is (571)272-4776.  The examiner can normally be reached on M,W-F 6:30-10:30, 12-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 5172724480.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/THOR S CAMPBELL/              Primary Examiner, Art Unit 3761